Exhibit 10.1

SEVERANCE AGREEMENT AND GENERAL RELEASE

This SEVERANCE AGREEMENT AND GENERAL RELEASE (the “Agreement”) is hereby entered
into by and between Addus Healthcare, Inc., an Illinois Corporation (the
“Company”), and Maxine Hochhauser (the “Executive”), an individual domiciled in
the State of Florida (the “Executive”). Company and Executive are hereinafter
sometimes referred to individually as “Party” and collectively as the “Parties.”

WHEREAS, Executive has been employed by the Company as its Chief Operating
Officer pursuant to the terms of an Employment and Non-Competition Agreement
dated December 15, 2014 (the “Employment Agreement”);

WHEREAS, for sound business reasons, the Company has terminated Executive’s
employment pursuant to Section 6(c) of the Employment Agreement;

WHEREAS, as a result of the Section 6(c) termination, the Employment Agreement
entitles Executive to additional severance pay, provided that Executive strictly
comply with the post-employment restrictions contained in the Employment
Agreement and execute a general release as described below;

WHEREAS, the Parties acknowledge and understand that this Agreement shall
supersede any and all prior understandings between the Parties related to the
termination of employment, except as otherwise described herein;

NOW, THEREFORE, in consideration of the foregoing and the following terms,
conditions, and obligations, the Parties agree as follows:

1. Termination of Employment. The effective date of the termination of
Executive’s employment shall be January 3, 2017 (the “Separation Date”). From
and after the Separation Date, Executive will not take any action that binds or
purports to bind the Company, or any of its subsidiaries or affiliates, nor will
Executive act as an agent or employee of the Company.

2. Payment Following the Separation Date. Pursuant to Section 8(b) of the
Employment Agreement, the Company shall pay Executive (i) all unpaid base salary
accrued up to the Separation Date; (ii) all accrued but unused vacation, sick
pay, and floating holidays, as well as any other unpaid benefits described in
Section 5 of the Employment Agreement for any period prior to the Separation
Date; and (iii) any unreimbursed business expenses in accordance with the
Company’s regular business expense verification practices. Executive
acknowledges that Executive is not owed any additional compensation, benefits,
or payment by virtue of Executive’s employment, or termination of Executive’s
employment, except as provided herein or pursuant to any benefit plans in which
Executive has participated and is currently vested. Executive further
acknowledges that the payment of all accrued but unpaid salary and vacation and
unreimbursed business expenses through the Separation Date shall be paid by the
next payroll period following the Separation Date whether or not, and without
regard to when, Executive agrees to sign this Agreement.

 

1



--------------------------------------------------------------------------------

3. Severance Benefits. In exchange for the general release of claims and other
good and valuable consideration, and pursuant to the Employment Agreement, the
Company agrees to pay and provide to Executive: (i) a total sum of $325,000,
which represents twelve (12) months of Executive’s base salary as of the
Separation Date, and (ii) if Executive elects to continue Executive’s health,
dental, and/or vision insurance coverage under the Consolidated Omnibus Budget
Reconciliation Act (COBRA), cash payments equal to the difference between
Executive’s COBRA continuation coverage premiums and the amount of premiums paid
by similarly situated active employees of the Company under the Company’s
health, dental, and/or vision insurance plans until the earlier of twelve
(12) months following the Separation Date or the date Executive is eligible to
receive coverage and benefits from a new employer (collectively referred to as
the “Base Severance Pay”). The Base Severance Pay shall be paid in twelve equal
installments (subject to applicable withholdings and deductions, including state
and federal payroll taxes) in accordance with the Company’s normal payroll
practices, with the first payment (the “Initial Payment”) being made on the
first payroll period (the “Initial Payment Date”) occurring on or after
January 1, 2017 (pursuant to Section 8(d) of the Employment Agreement), which
Initial Payment shall include the amount of any installments that would have
occurred between the execution of this Agreement and the Initial Payment Date.
Executive acknowledges that Executive shall forfeit the benefits provided for in
this Section 3 unless the following occurs: (i) Executive executes this
Agreement; (ii) the Revocation Period described in Section 26 below expires
prior to the Initial Payment Date; and (iii) Executive returns all Company
property in accordance with Sections 9 and 13 herein prior to the Initial
Payment date. In addition, as further consideration for Executive’s execution of
this Agreement, the Company also agrees to pay Executive a bonus that Executive
is entitled to receive under Section 3(b) of the Employment Agreement for 2016
in an amount paid to similarly situated executives and pursuant to the Company’s
bonus plan (hereinafter referred to as the “Bonus Severance Pay”). The Bonus
Severance Pay, shall be paid on the first payroll period following approval of
the bonus by the Company’s Board of Directors, which shall occur no later than
April 15, 2017, provided that Executive has complied, and continues to comply,
with Executive’s obligations under this Agreement. The Bonus Severance Pay shall
be subject to applicable withholdings and deductions, including state and
federal payroll taxes. Executive acknowledges that the Base Severance Pay and
the Bonus Severance Pay are in addition to any compensation Executive has earned
from the Company through Executive’s Separation Date and that Executive would
not be entitled to either the Base Severance Pay or the Bonus Severance Pay but
for Executive’s execution of this Agreement.

4. General Release of Claims.

(a) Executive hereby waives, releases, and forever discharges the Company, its
subsidiaries, business units, affiliates, parent companies, predecessors,
successors, and its respective officers, directors, employees, agents, and legal
counsel (collectively, the “Released Parties”) from any and all claims, causes
of action, demands, damages, costs, expenses, liabilities, grievances, or other
losses, whether known or unknown, that in anyway arise from, grow out of, or are
related to Executive’s employment with the Company, Executive’s termination of
employment with the Company, or events that occurred before the date Executive
executes this Agreement. Executive understands that this general release of
claims does not, however, waive any claim or cause of action that may arise
after this Agreement is executed by Executive.

 

2



--------------------------------------------------------------------------------

(b) Without limiting the generality of the foregoing, this general release of
claims is intended to and shall release the Released Parties from any and all
claims arising under federal, state, or local law prohibiting employment
discrimination and all claims arising out of any legal restrictions on the
Company’s right to terminate its employees, including any breach of contract
claims. This general release of claims also specifically releases the Released
Parties from all claims under Title VII of the Civil Rights Act of 1964, as
amended, the Age Discrimination in Employment Act (ADEA), the National Labor
Relations Act (NLRA), the Employment Retirement Income Security Act (ERISA), the
Americans with Disabilities Act (ADA), the Uniformed Services Employment and
Reemployment Rights Act (USERRA), the Genetic Information Nondiscrimination Act
(GINA), and the Equal Pay Act (EPA), as well as all other applicable state or
local codes, laws, regulations, and ordinances concerning Executive’s
employment. This general release of claims shall not apply to claims that cannot
be waived as a matter of law, including certain wage claims under the Fair Labor
Standards Act or other state laws, claims under any applicable workers’
compensation laws, or claims under unemployment compensation laws.

5. No Current Claims; Covenant Not to Sue. Executive represents and warrants
that Executive has not filed any complaint(s) or charge(s) against the Company
or any of the other Released Parties with the Equal Employment Opportunity
Commission (“EEOC”) or the state commission empowered to investigate claims of
employment discrimination, the Department of Labor, the Office of Federal
Contract Compliance Programs, or with any other local, state, or federal agency
or court. Executive acknowledges and understands, however, that nothing in this
Agreement shall prevent Executive from filing a charge of discrimination with
the EEOC, but Executive agrees that should Executive obtain damages, or should
the EEOC or any other third party obtain damages or other relief on Executive’s
behalf, arising out of a claim concerning Executive’s employment with the
Company, Executive will completely waive and forego the receipt of all such
damages or other relief. Other than as authorized by the second sentence of this
Section 5, Executive covenants and agrees not to file, commence, or initiate,
whether directly or indirectly, any complaint or charge of any nature, whether
related to employment discrimination or not, at any time hereafter against any
of the Released Parties, and if any court, tribunal, or agency assumes or has
assumed jurisdiction over any such complaint or charge, Executive shall promptly
request in writing that the court, tribunal, or agency dismiss the matter. If
Executive breaches this covenant not to sue, Executive hereby agrees to pay all
of the reasonable costs and attorneys’ fees actually incurred by the Released
Parties in defending against such claims, together with any further damages as
may result, directly or indirectly, from that breach.

6. No Admission of Wrongdoing or Liability. It is understood and agreed that
this Agreement is in compromise of all existing, potential, or disputed claims.
Nothing contained in this Agreement will constitute, or be construed as or is
intended to be, an admission or an acknowledgment by the Released Parties of any
wrongdoing or liability, all such wrongdoing and liability being expressly
denied.

 

3



--------------------------------------------------------------------------------

7. Confidential Nature of This Agreement. Executive agrees to maintain absolute
confidentiality and secrecy concerning the terms of this Agreement and will not
reveal, or disseminate by publication in any manner whatsoever, this document or
any matters pertaining to it to any other person (in the broadest sense of the
term), including without limitation any past or present employee, officer, or
director of the Company or any media representative, except as required by legal
process. This confidentiality provision does not apply to communications
necessary between immediate family members, legal and financial planners, or tax
preparers. However, Executive shall ensure that such individuals also uphold the
confidentiality of this Agreement.

8. Non-Disparagement. Executive agrees that Executive will not disparage or
communicate unfavorably about the Released Parties or the Company’s clients to
third parties or in public or otherwise take any action or make any comment
whatsoever that would harm, injure, or potentially harm or injure, the goodwill
or reputation of the Released Parties or the Company’s clients. This provision
is not intended to, and shall not, prohibit Executive from cooperating with any
government investigation or court order or from making a good-faith, truthful
report to any government agency with oversight responsibility for the Company,
including without limitation the Occupational Safety and Health Administration.

9. Restrictive Covenants. Executive acknowledges that Executive has previously
executed an Employment Agreement, which includes in Section 9 thereof certain
non-competition, non-solicitation, non-disclosure, and non-disparagement
covenants; confidentiality and other acknowledgement provisions; and remedies
for any breach of Section 9 of the Employment Agreement. Executive promises to
adhere to all the terms of Section 9 of the Employment Agreement, which shall
remain in full force and effect following execution of this Agreement and which
are hereby incorporated by reference as originally executed and acknowledged by
both Parties.

10. Tolling. In the event of any violation of the provisions of Section 9 of the
Employment Agreement (and by incorporation herein, Section 9 hereof), the
Executive acknowledges and agrees that the post-termination restrictions
contained in Section 9 shall be extended by a period of time equal to the period
of such violation, it being the intention of the Parties that the running of the
applicable post-termination restriction period shall be tolled during any period
of such violation.

11. Disclosure. Executive acknowledges and warrants that Executive is not aware
of, or that Executive has fully disclosed to the Company, in writing, any
matters for which Executive was responsible or that came to Executive’s
attention as an employee of the Company that might give rise to, evidence, or
support any claim of illegal conduct, regulatory violation, unlawful
discrimination, or other cause of action against the Company.

12. Non-Interference. Executive acknowledges that no restriction contained in
this Agreement shall prohibit Executive from communicating with any Government
Agency or otherwise participating in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information to a Government Agency without notice to the Company.

 

4



--------------------------------------------------------------------------------

13. Company Property. Executive represents and covenants that Executive has
returned, or will return to Company, upon Company’s request and in no event any
later than the Separation Date, all property of the Company, including but not
limited to all keys to the Company’s offices, all equipment of any type, all
documents, patient lists, physician lists, vendor lists, written information,
forms, formulae, Company plan documents, Company legal documents, work-related
e-mails, confidential health information (including private patient health
information), and any other items relating to the Company’s business that
Executive generated or received from the Company, as well as any records and
copies of the same belonging to the Company (or any entity affiliated with the
Company), which are in Executive’s possession or control, including but not
limited to all originals, copies, derivations, and summaries of any of the
Company’s confidential or proprietary information. Executive agrees to destroy
any and all Company documents, including but not limited to e-mails and
documents that Executive may have stored on Executive’s personal computers or
other electronic devices of any kind.

14. Cooperation. Executive agrees to reasonably cooperate with the Company, as
requested, to effect a transition of Executive’s responsibilities and
job-related information and to ensure that the Company is aware of all matters
that were being handled by Executive. Executive further agrees that Executive
will, at the request of the Company, render all assistance and perform all
lawful acts that the Company considers necessary or advisable in connection with
any investigation, litigation, or claims involving the Company or any of the
other Released Parties. Nothing in this paragraph is intended to coerce or
suborn perjury.

15. Remedies. Executive understands and agrees that if Executive breaches any
term of this Agreement, including, without limitation, any obligation under
Sections 8 or 9 of this Agreement, Executive shall be subject, upon petition to
any court of competent jurisdiction, to any remedy available to the Company at
law or in equity, including the disgorgement and recoupment of any consideration
given under this Agreement; temporary, preliminary, and permanent injunctive
relief enjoining Executive from any such breach or threatened breach, without
the necessity of proving the inadequacy of monetary damages or the posting of
any bond or security; damages; and pursuant to Section 24 hereof, payment of all
reasonable attorneys’ fees incurred by the Company. In addition to the
foregoing, the Company, or its successors or assigns, will also be entitled to
cease making any payments of the Base Severance Pay or, to the extent
applicable, to stop payment of the Bonus Severance Pay in the event of a breach
of this Agreement.

16. Binding Effect. This Agreement will be binding upon and inure to the benefit
of the Parties, and their respective officers, directors, employees, agents,
legal counsel, heirs, successors, and assigns.

17. Governing Law. This Agreement will be governed by and construed and enforced
in accordance with the laws of the State of Illinois, without regard to its
choice of law rules.

 

5



--------------------------------------------------------------------------------

18. Notice. All notices, demands, or other communications hereunder, including
any notice of eligibility for health, dental, and/or vision insurance coverage
under a new employer, shall be in writing and shall be deemed to have been duly
given and received (a) if delivered personally, (b) three (3) business days
after being mailed, certified mail, return receipt requested, (c) one (1)
business day after being sent by nationally recognized overnight delivery
service, or (d) if sent via facsimile or similar electronic transmission during
normal business hours, as evidenced by mechanical confirmation of such facsimile
or other electronic transmission:

If to Executive:

Maxine Hochhauser

3561 NW Clubside Circle

Boca Raton, FL 33496

If to the Company:

Addus HomeCare

6801 Gaylord Parkway, Suite 110

Frisco, TX 75034

Attn: CEO

Any Party (and any other person designated to receive notice) may change its
address for notice by delivery to all other Parties of notice to such effect in
the manner set forth herein.

19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall be
considered one and the same Agreement. Counterpart signature pages to this
Agreement transmitted by facsimile transmission, by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, will have
the same effect as physical delivery of the paper document bearing an original
signature.

20. No Waiver. Should the Company fail to require strict compliance with any
term or condition of this Agreement, such failure shall not be deemed a waiver
of such terms or conditions, nor shall the Company’s failure to enforce any
right it may have preclude it from thereafter enforcing its rights under this
Agreement.

21. Entire Agreement. This Agreement, together with the terms as incorporated by
reference in Section 9 herein, contains the entire understanding of the Parties
as to the subject matter hereof and supersedes all prior and contemporaneous
oral and written agreements and discussions with respect to the subject matter
hereof.

22. No Oral Modification. This Agreement may not be amended or modified except
by an agreement in writing signed by both Parties.

23. Severability. If a court of competent jurisdiction should rule that any
provision of this Agreement is invalid, illegal, or unenforceable in any
respect, such ruling shall not affect the validity and enforceability of any
other provision thereof, and this Agreement shall be construed as if such
invalid, illegal, or unenforceable provision had never been contained herein.

 

6



--------------------------------------------------------------------------------

24. Attorneys’ Fees. The Parties agree that in the event it becomes necessary to
seek judicial remedies for the breach or threatened breach of this Agreement,
the prevailing party will be entitled, in addition to all other remedies, to
recover from the non-prevailing party reasonable attorneys’ fees and costs.

25. Section 409A Compliance.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. In no event whatsoever shall the Company be liable for any
additional tax, interest, or penalty that may be imposed on Executive by Code
Section 409A or damages for failing to comply with Code Section 409A.

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” Notwithstanding anything to the contrary in this
Agreement, if Executive is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B), then
with regard to any payment or the provision of any benefit that is considered
deferred compensation under Code Section 409A payable on account of a
“separation from service,” such payment or benefit shall not be made or provided
until the date which is the earlier of (i) the expiration of the six (6)-month
period measured from the date of such “separation from service” of Executive,
and (ii) the date of Executive’s death, to the extent required under Code
Section 409A. Upon the expiration of the foregoing delay period, all payments
and benefits delayed pursuant to this Section 25(b) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to Executive in a lump sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.

(c) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (i) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by Executive, (ii) any right to reimbursement
or in-kind benefits shall not be subject to liquidation or exchange for another
benefit, and (iii) no such reimbursement, expenses eligible for reimbursement,
or in-kind benefits provided in any taxable year shall in any way affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year.

 

7



--------------------------------------------------------------------------------

(d) For purposes of Code Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

(e) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.

26. Consideration and Revocation Period. Executive acknowledges that Executive
has a period of sixty (60) days after Executive’s receipt of this Agreement in
which to consider entering into this Agreement (the “Consideration Period”).
Executive has the right to sign this Agreement sooner than the expiration of the
Consideration Period. If Executive does so, Executive acknowledges that
Executive waives the right to the full 60-day Consideration Period. Executive
may also revoke the signed Agreement at any time during a seven (7) day period
following Executive’s execution of this Agreement, (the “Revocation Period”) by
providing written notice of revocation in accordance with Section 18 of this
Agreement. The notice must be received by the Company no later than the seventh
day after signing this Agreement.

27. Agreement Knowing and Voluntary. Executive is advised that Executive has the
right to and should consult with an attorney of Executive’s choice, at
Executive’s expense, during the Consideration and/or Revocation Periods. By
signing this Agreement, Executive acknowledges that Executive has had an
adequate opportunity to consult with an attorney and consider this Agreement.
Executive further acknowledges that Executive has carefully read and fully
understands all the provisions of this Agreement, specifically including the
General Release of Claims included in Section 4 of this Agreement. Executive
acknowledges that Executive is fully satisfied with the terms and conditions of
this Agreement, including, without limitation, the Base Severance Pay and Bonus
Severance Pay to be paid to Executive by the Company. Finally, Executive also
acknowledges that Executive is voluntarily entering into this agreement without
any threat or coercion. If Executive chooses to revoke this Agreement within the
Revocation Period, the Agreement shall become null and void, and Executive shall
not be entitled to any of the benefits set forth in this Agreement to which
Executive would otherwise not be entitled, including the Base Severance Pay and
Bonus Severance Pay. Should Executive not exercise Executive’s right to revoke
this Agreement within seven (7) days of the date of execution, this Agreement
shall be held in full force and effect, and each Party shall be obligated to
comply with its requirements.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
below.

 

Dated:  

February 12, 2017

   

/s/ Maxine Hochauser

      Maxine Hochhauser

Dated:

 

February 13, 2017

    Addus Healthcare, Inc.       By:  

/s/ R. Dirk Allison

      Title:   President & Chief Executive Officer

 

9